Case 5:19-cv-02223-RGK-SHK Document 10 Filed 05/26/20 Page 1 of 2 Page ID #:39



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL


 Case No.      5:19-cv-02223-RGK-SHK                                    Date: May 26, 2020

 Title: Hanna Rhee v. Dev Appannagari Gnanadev



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                           Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                None Present                                             None Present


 Proceedings:     ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
                  DISMISSED FOR FAILURE TO PROSECUTE

                                             I.   BACKGROUND

          On December 6, 2019, pro se Plaintiff Hanna Rhee of Black Patients Matter (“Plaintiff”)
 filed a civil rights Complaint under 42 U.S.C. § 1983 (“Complaint” or “Compl.”) against
 Defendant Dev Appannagari Gnanadev (“Defendant”) in his individual and official capacity.
 Electronic Case Filing Number (“ECF No.”) 2, Compl. The same day, Plaintiff filed a Summons
 listing Defendant’s address as 550 Manzanita Road, Redlands, CA 92372. ECF No. 3, Summons.
 On February 6, 2020, Plaintiff filed a proof of service (“POS”) showing that she served her
 Summons and Complaint on Defendant at Defendant’s place of work on January 9, 2020. ECF
 No. 9, POS.

         Under Federal Rule of Civil Procedure (“Rule”) 12(a)(1)(A) a defendant must serve an
 answer “within 21 days after being served with the summons and complaint[.]” Accordingly, if
 Plaintiff served Defendant on January 9, 2020, Defendant should have answered or otherwise
 responded by January 31, 2020 at the latest. To date, Defendant has not responded or otherwise
 appeared in the case.

        It is Plaintiff’s responsibility to move the litigation forward and to prosecute this action in
 accordance with federal and local rules of civil procedure. Accordingly, Plaintiff is ORDERED
 TO SHOW CAUSE by June 3, 2020, why this action should not be dismissed for failure to


  Page 1                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk: DC
Case 5:19-cv-02223-RGK-SHK Document 10 Filed 05/26/20 Page 2 of 2 Page ID #:40



 prosecute. Plaintiff may satisfy this order by: (1) filing an update with the Court demonstrating
 she wishes to continue pursuing this action, that she is complying with the rules, and that she is
 taking action in response to Defendant’s failure to answer, or (2) if Plaintiff no longer wishes to
 pursue this action, she may voluntarily dismiss her Complaint under Rule 41 by filing a notice of
 dismissal with the Court. Failure to comply with one of the provided options by June 3, 2020,
 may result in dismissal of this action for failure to prosecute and follow Court orders.

         The Clerk of Court is directed to attach a dismissal form to this Order to be mailed to
 Plaintiff.

          Plaintiff is encouraged to utilize the pro se law clinic that offers information and guidance
 to individuals (such as Plaintiff) who are representing themselves in a federal civil action. The
 clinic takes place on Tuesdays and Thursdays from 10:00 a.m. to 2:00 p.m. in the United States
 Courthouse, George E. Brown Federal Building, located at 3470 Twelfth Street, Room 125,
 Riverside California. The Court is unaware if or how the clinic has been impacted by the current
 COVID-19 pandemic, but Plaintiff can obtain more information by calling (951) 682-7968 or by
 visiting the clinic website: http://prose.cacd.uscourts.gov/riverside.



 IT IS SO ORDERED




  Page 2                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk: DC
